Citation Nr: 0509988	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  03-05 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. A. Saadat




INTRODUCTION

The veteran had active military service from February 1960 to 
February 1980.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision.  The veteran filed a 
notice of disagreement in January 2003, the RO issued a 
statement of the case in February 2003, and the veteran 
perfected his appeal in March 2003.


FINDINGS OF FACT

1.  The veteran has been awarded the maximum schedular rating 
allowed for tinnitus; VA's Office of General Counsel (GC) has 
determined that separate ratings for tinnitus for each ear 
may not be assigned under any diagnostic code.

2.  There is no evidence that tinnitus has markedly 
interfered with the veteran's employment or that he has been 
hospitalized for this condition.  


CONCLUSIONS OF LAW

1.  The claim for an initial schedular rating in excess of 10 
percent for tinnitus is denied as a matter of law.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7,  
4.87, Diagnostic Code 6260 (in effect from June 10, 1999 to 
June 12, 2003); 38 C.F.R. § 4.87, Diagnostic Code 6260 (in 
effect from June 13, 2003); VAOPGCPREC 2-2003 (May 22, 2003); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  The criteria for an extraschedular rating for tinnitus 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 3.321 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to assist and notify

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in February 2002, wherein the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claim.  Thereafter, 
by a December 2002 rating decision, the RO made a 
determination on the veteran's claim.  During the course of 
this appeal, the veteran was also sent a statement of the 
case (in February 2003).  All these documents - collectively 
- listed the evidence considered, the legal criteria for 
determining whether the veteran's claim could be granted, and 
the analysis of the facts as applied to those criteria, 
thereby abundantly informing him of the information and 
evidence necessary to substantiate his claim and of his need 
to submit any pertinent evidence in his possession.    

Given this sequence reflecting proper VA process following 
content complying notice as required by law, any error in not 
providing notice prior to the rating on appeal is harmless. 

During the course of this appeal, the RO obtained and 
reviewed VA and private medical records, as well as written 
statements from the veteran.  VA has made a reasonable effort 
to obtain relevant records identified by the veteran.  38 
U.S.C.A. § 5103A(b) and (c); 38 C.F.R.  § 3.159(c)(1-3).  

An examination for VA purposes was conducted in April 2002, 
and the report of this examination has been obtained and 
reviewed.  38 C.F.R. § 3.159(c)(4)(iii).  The applicable 
duties to notify and assist have been substantially met by VA 
and there are no areas in which further development may be 
fruitful.  

II.  Claim for higher rating

Disability ratings are determined by applying a schedule of 
ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

Since the initial grant of service connection, the veteran's 
tinnitus has been assigned a 10 percent rating.  There is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  In an appeal 
of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  Id. at 126.  The 
Board will consider entitlement to "staged ratings."

At an April 2002 examination for VA purposes, the veteran 
reported severe, constant tinnitus in the right ear.  

By a December 2002 rating decision, the RO granted service 
connection for tinnitus and assigned a rating of 10 percent 
for this disability, effective in January 2002.  

Under the criteria in effect at the time the veteran filed 
his claim for service connection in January 2002, Diagnostic 
Code 6260 provided that if the tinnitus is shown to be 
recurrent, a maximum 10 percent evaluation is warranted.  38 
C.F.R. § 4.87, Diagnostic Code 6260 (in effect from June 10, 
1999 to June 12, 2003).

Under criteria in effect beginning on June 13, 2003, a 10 
percent rating is assigned for recurrent tinnitus.  The 
revised criteria provides that a separate rating for tinnitus 
may be combined with an evaluation under diagnostic codes 
6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  The criteria further provides that only a single 
evaluation for recurrent tinnitus will be assigned, whether 
the sound is perceived in one ear, both ears, or in the head.  
It was noted that objective tinnitus (in which the sound is 
audible to other people and has a definable cause that may or 
may not be patho-logic) was not to be evaluated under this 
diagnostic code, but evaluated as part of any underlying 
condition causing it.  68 Fed. Reg. 25822-25823 (May 14, 
2003) (codified as amended at 38 C.F.R. § 4.87, Diagnostic 
Code 6260).

The veteran has already been assigned a 10 percent rating for 
tinnitus.  However, in a January 2003 written brief, his 
representative argued that he should be entitled to two 
separate 10 percent ratings for tinnitus, one for each ear.  
 
In VAOPGCPREC 2-2003 (May 22, 2003), the GC noted that the 
Merck Manual states that tinnitus is the perception of sound 
in the absence of an acoustic stimulus.  See The Merck Manual 
665 (17th ed. 1999).  The GC indicated that VA had discussed 
the nature of tinnitus in a notice of proposed rulemaking 
concerning the rating schedule provision governing tinnitus, 
67 Fed. Reg. 59,033 (2002).  In this discussion, VA explained 
that objective tinnitus is properly evaluated as part of the 
underlying condition causing it, such as vascular or muscular 
disorders or nonpathologic causes such as noise from the 
temporo-mandibular joints, openings of the eustachian tubes, 
or repetitive muscle contractions. 

The notice of proposed rulemaking explained that true 
(subjective) tinnitus does not originate in the inner ear, 
although damage to the inner ear may be a precursor of 
subjective tinnitus and that it is theorized that true 
tinnitus (the perception of sound in the absence of an 
external stimulus) appears to arise from the brain rather 
than the ears. See 67 Fed. Reg. at 59,033.  The GC indicated 
that (as VA's notice of proposed rulemaking made clear) the 
perception of noise is the disability identified in true 
tinnitus, and the source of this perceived noise is not in 
either or both ears.  The GC further indicated that the 
undifferentiated nature of the source of the noise that is 
tinnitus is the primary basis for VA's practice of rating 
tinnitus as a single disease entity.  

Accordingly, in light of VAOPGCPREC 2-2003, the Board finds 
that a separate 10 percent rating for tinnitus for each ear 
is not warranted pursuant to 38 C.F.R. § 4.25(b) because 
tinnitus is a single disease entity.  The RO - in assigning 
the initial 10 percent rating - has accurately applied the 
rating schedule and there is no basis for assignment of a 
higher schedular rating for any period since the veteran 
filed his claim for service connection in January 2002.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).

Moreover, no evidence has been presented that the veteran's 
tinnitus has markedly interfered with his employment or that 
he has been hospitalized for this condition, or that there 
are any other special circumstances which would render 
application of the regular schedular standards impractical.  
Thus, the Board finds that consideration of this matter under 
the provisions relating to an extra-schedular evaluation 
under 38 C.F.R. 3.321 is not appropriate.

ORDER

An initial rating in excess of 10 percent for tinnitus is 
denied.




	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


